Mr. Chief Justice Breese delivered the opinion of the Court: The testimony in this case strongly preponderates in support of the verdict of the jury. The important question was, did the plaintiff engage to furnish these ingenious plans for launching and anchoring the crib, when he engaged, to take the superintendency of the work as a carpenter ? "We think it is clearly shown, that it was no part of his original employment or duty—it was extra work outside of the contract, and the plans were designed when he was not in the employmént of the defendants, and for which he entered a charge in his book. The plans were acknowledged to be very ingenious, and quite successful, giving evidence of such inventive genius as in most countries would have been attended by high honor and great reward. The record cannot be read without coming to the conclusion that appellee worthily earned the pittance ($625) the j ury gave him, and that it was extra work there can be no doubt. There is no question of law in the case. The qualification claimed by appellants to appellee’s third and fourth instructions, fully appear in instructions two and six given for him, and in many of the instructions given for the appellants. So far as the testimony can be said to be conflicting, the jury have reconciled it as best they could, and there is nothing in the case on which we could take hold, to disturb the verdict. So far as it goes, it does appellee but slight justice. There being no error in the record, the judgment must be affirmed. Judgment affirmed.